Rose, J.
This is an action on the 5,000-dollar fidelity or surety bond of John M. Flannigan, president of the Citizens Bank of Stuart, an insolvent corporation. Edwin H. Luikart, receiver, is plaintiff. John M. Flannigan and his surety, the American Surety Company, are defendants. The pleadings, issues, evidence and losses are similar to those in Luikart v. Flannigan, ante, p. 901, and Luikart v. Mains, ante, p. 907, decided herewith. The liability on the bond for the identical losses to the bank in the three cases is the same. There was a judgment in favor of plaintiff herein for $6,239.58, from which defendants appealed, and it is affirmed for the reasons stated in the opinion in the first of the cases cited. A fee of $100 for services of plaintiff’s attorneys on appeal herein is allowed and will be taxed as costs.
Affirmed.